Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on November 29, 2021. Claims 27-41, 44, 45, 48 and 49 are currently pending. No claims were canceled, added or amended by Applicants’ response filed on 11/29/2021.  
In response to the restriction requirement September 28, 2021, Applicants’ election without  traverse of Group I, claims claim(s) 27-31 and 40, drawn to a method of selecting a modified T cell adapted to overexpress SLC1A5, an isoform of SLC1A5 or an alternative tryptophan or glutamine transporters, is akwnoleged. Additionally, Applicants’ election of the following species is akwnoleged: an isoform SLC1A5 (claims 27, 28, 29 and 31).
Claims 32-39, 41, 44, 45, 48 and 49 have been  withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I-V is still deemed proper and is therefore made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 27-31 and 40 are currently under examination to which the following grounds of rejection are applicable.	
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/GB2018/050240, filed January 26, 2018, which claims priority to British 
Thus, the earliest possible priority for the instant application is January 26, 2017.
Claim Objection
The claims are objected to for the following informalities: Applicants election of species: an isoform SLC1A5, is noted, however independent claim 27 is only drawn generically to the specific elected species. The independent claims should be amended to reflect the elected invention. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

Claims 27-31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 27 is indefinite in its recitation of “selecting those modified T cells when culture according to step 1”. Because culture in the presence of an inhibitor of SLC1A5 may not inhibit an alternative tryptophan or glutamine transporter, it is unclear how the selection of those modified T cells which proliferate is made and in relative to what. The selection is made relative to T cells that are not modified?, Culture in the absence of an inhibitor of SLC1A5?. As such the metes and bonds of the claim are indefinite.  
Claim 28 is indefinite in its recitation of “providing a binding member with binding specificity to at least one SLC1A5”. The Speciation as filed does not provide a definition of binding members to the SLC1A5. In fact,  SLC1A5 is a sodium-dependent high-affinity glutamine transporter of the solute carrier family (paragraph [0005]; Figure 2). Although it is acknowledged the specification some binding members are disclose such as a extracellular binding domains of  CAR capable of binding  to tumour antigen ( ¶ [0023] ¶ [0024] ¶ [0026] of the published application) these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particularly since binding to membrane transporter may prevent sodium transportation and a functional SLC1A5 transporter in the modified T cells.
Claim 31 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only CAR and a glutamine transporter in the same construct, or all of CAR, glutamine and tryptophan transporters in the same construct, or, 
Claim 40  is indefinite due to the use of parentheticals.  It is not clear whether the parenthetical is used to indicate a limitation, a preferred embodiment, or synonym, etc.   Accordingly, the metes and bounds of the claim are not clear. 
Claim 29 is indefinite insofar as they depend from claim 37.
***
Claims 27-31 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).

In analyzing whether the written description requirement is met, it is first determined whether a representative number of species have been described by their complete structure.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics. 

Applicants only disclose in the specification vectors suitable for expressing a DNA encoding the SLC1A5 long and short isoforms in T cells, said vectors comprising, for example, pEF-DEST51 containing an EF1 alpha promoter and a BGH polyadenylation signal (paragraph  [0121]) or a Transposon Based System (paragraph [0127]) . However, apart from expression vectors encoding the exogenous sequence SLC1A5 long isoform (SLC1A5-L) and its truncated isoform (SLC1A5-S) that are either transfected or  transduced into  T cells (paragraph [0130]),  the as-filed specification does not teach how to select or use any other modified T cells, nor does it disclose what properties of the modified   T cells are desirable for use in the methods of the claimed invention. The specification merely describes one example of expression vectors encoding the SLC1A5-L and its truncated isoform SLC1A5-S for modification of   T cells, and   T cells (see FIG. 6A), wherein “Following transfection/transduction of the T cells with a vector capable of expressing SLC1A5, the T cells are allowed a recovery period of typically 24 to 48 hours in complete media such as ALyS or IMDM. After the recovery period the T cells are cultured in ALyS or IMDM media containing less than 5 µM L-tryptophan or containing less than 4 mM L-glutamine or a combination of conditions Growth is monitored in comparison to unmodified T cells.” (paragraph [0130]). The Specification teaches that expression levels of endogenous SLC1A5 or alternative tryptophan or glutamine transporters in unmodified T cells may be determined using techniques such as western blotting or flow cytometry and compared to the levels in genetically modified T cells (paragraph [0021]). However, the specification is silent about any other species of a genus of modified T cells.
Thus, the specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus of modified T cells. Rather, in the instant application, the specification invites the skilled artisan to test each and every mode of modifying the endogenous genes encoding SLC1A5 to overexpress it using techniques such as western blotting or flow cytometry and compared to the levels in genetically modified T cells.
Additionally, claims 27-31 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The Specification merely discloses one inhibitor of SLC1A5, i.e.  O-Benzyl-L-Serine (BenSer). Figure 7 illustrates T cells transduced with lentivirus containing the SLC1A5-L sequence were cultured with or without BenSer for up to 21 days . The Specification teaches the survival advantage after 3 weeks of transduced  T cells expressing SLC1A5-L in culture medium, which mimics low levels of L-tryptophan relative to culture medium without it(paragraphs [0110][0131]; Figure 7A). The Specification is silent about any other SLC1A5-L inhibitor that allows selection of  T cells expressing SLC1A5-L. Thus, in order to put the claimed subject-matter into practice over the whole scope claimed, the person skilled in the art has to test virtually every known compound for that desired activity. Even if examples of such inhibitors were known in the art and/or disclosed in the application, such a testing is considered to involve undue burden.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 27-30 and 40  are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakaya et al., (Immunity ; 2014; 40: 692-705, of record IDS filed on 5/24/2019) in view of Timosenko et al., (Cancer Res. (2016) 76: 6193-6204; of record IDS filed on 5/24/2019) and Ananieva et al., (Adv Nutr 2016;7(Suppl):798S–805S; of record IDS filed on 5/24/2019). 
Regarding claim 27, Nakaya et al., teaches a method for selecting modified T cells that have been transfected with a retroviral vector to overexpress exogenous ASCT2 (page 693; col. 2, last paragraph). Nakaya et al., discloses that the amino acid transporter ASCT2 (also known as Slc1a5) is responsible in T cells for the uptake of glutamine (page 693; col. 1, first paragraph) and selection of T cells by culture in glutamine with concentration of 0- 5 mM (page 697; col. 1, 

    PNG
    media_image1.png
    221
    828
    media_image1.png
    Greyscale

Nakaya et al., does not teach adding L-tryptophan or an inhibitor of SLC1AS during cultivation.
However, before the effective filing date of the claimed invention, it was known in the art Tryptophan degradation is an immune escape strategy shared by many tumors, as disclosed by Timosenko (abstract). Timosenko  teaches that tumour cells simultaneously overexpress the tryptophan/glutamine amino acid transporter Slc1a5/ASCT2 to compensate for the amino acid shortage.  However, though T cells increase expression of SVC1AS upon stimulation with TCR, they do not up-regulate SLC1 A5/ASCT2 expression in a tryptophan-depleted tissue culture medium,  and therefore the activation/ proliferation is arrested by tryptophan starvation. (abstract). Moreover, Timosenko teaches that “tryptophan concentrations below 5 µmol/L induce T-cell proliferative arrest” (page 6202; col. 2, last para.). Likewise, Ananieva et al., teaches that T cells require tryptophan during expansion, and the lack of tryptophan blocks their proliferation (page 798S, col. 2, para. 1). 
It would have been obvious for one of ordinary skill in the art to modify the method of selection of modified T cells adapted to overexpress SLC1AS or an alternative tryptophan or glutamine transporter as disclosed by Nakaya which proliferate by adding to the culture medium L-glutamine and L-tryptophan (more than 5 µmol/L) with a reasonable expectation of success because the absence of L-glutamine and L-tryptophan results in the absence of T-cell proliferation. 
Regarding claims 28-30, the combined teachings of Nakaya , Timosenko and Ananieva make obvious the method of claim 27. Moreover, Nakaya discloses that treatment with the , to mimic low tryptophan conditions.
Regarding claim 40, both Nakaya and Timosenko teach the tryptophan/glutamine amino acid transporter Slc1a5/ASCT2.
***
Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakaya et al., (Immunity ; 2014; 40: 692-705, of record IDS filed on 5/24/2019) in view of Timosenko et al., (Cancer Res. (2016) 76: 6193-6204; of record IDS filed on 5/24/2019) and Ananieva et al., (Adv Nutr 2016;7(Suppl):798S–805S; of record IDS filed on 5/24/2019) as applied to claim 27 above,  and further in view of Leek et al., (WO 2016/166544; citations are from the National Stage U.S. Patent 10,881,688.The National Stage is deemed an English language translation of the PCT of record ). 
With regard to instant claim 31, the combined teachings of Nakaya , Timosenko and Ananieva  render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
The combined teachings of Nakaya , Timosenko and Ananieva fail to disclose the modified T cells also co-expressing a chimeric antigen receptor. 
 T cells that are transduced with chimeric antigen receptors (CARs) comprising an antigen binding domain used for the treatment of cancer (col. 3, lines 1-4; 15-25)
It would have been obvious to modify the T cells adapted to overexpress SLC1AS according to the combined teachings of Nakaya , Timosenko and Ananieva to additionally express a chimeric antigen receptor for the treatment of cancer as disclosed by Leek. One of ordinary skill in the art would have expected to use T cells overexpressing ASCT2 to compensate for the tryptophan shortage in the treatment of immune escaped tumours to create an improved engineered cell of this nature and kind. Because Leek’s teachings are vast and the techniques to create such engineered T cells comprising CARs was available to ordinary artisans, there would have been a reasonable assurance of success in having generated an engineered T cell based on the platform technology taught in Leek.

References made of record in a PTO-892 Form to complete the record
Zhang et al. (WO2016/165613, of record IDS filed on 5/24/2019; citations are from the National Stage U.S. Pub 2018/0127418.The National Stage is deemed an English language translation of the PCT of record) discloses  that tryptophan degradation is an immune escape mechanism of many tumours effected by the tumour cell enzymes indoleamine 2,3-dioxygenase (IDO) and tryptophan 2,3-dioxygenase (TOO). Consequently, Zhang et al. discloses the use of inhibitors of the above enzymes for the treatment of such cancers (paragraph [0005]).
Conclusion
Claims 27-31 and 40 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633